Citation Nr: 1627910	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for PTSD.

The Veteran was scheduled for a videoconference hearing in August 2012, but he did not appear and has not since asked for a rescheduling of the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In March 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further development.  In that remand, the Board also broadened and recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Thereafter, the AOJ issued a September 2015 supplemental statement of the case (SSOC), denying service connection for an acquired psychiatric disorder.  The case has now been returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

Here, VA treatment notes show various diagnoses of a psychiatric disorder.  In particular, a November 2009 VA psychiatry treatment note shows a diagnosis of major depressive disorder, and a July 2015 VA psychiatry treatment note reveals diagnoses of impulse control disorder and adjustment reaction with mixed emotion disorder.  The Veteran has thus met the current disability requirement.

Moreover, a May 1988 service treatment record notes that the Veteran complained of having "dizzy spells" all day, intermittently, for a week.  More specifically, the Veteran indicated that his dizzy spells were triggered by high stress.  The physician assessed the Veteran with dizziness secondary to anxiety and counseled him on stress management.  This evidence indicates that there were in service psychiatric symptoms.

Based on the foregoing, the evidence indicates that the Veteran has a current psychiatric disorder that may be associated with active service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See id.  Therefore, the Board finds that the claim of service connection for an acquired psychiatric disorder must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until July 2015.  Also, a review of the VA treatment records reveals that there may be a gap of records from October 2013 to August 2014.  To ensure that the record is complete, records dated from October 2013 to August 2014, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated from July 2015 forward and records dated between October 2013 and August 2014, if any.

2.  Then, schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must conduct a complete psychological examination with any indicated testing and should identify each psychiatric disorder with which the Veteran is diagnosed.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For any other psychiatric disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or great probability) that such disorder had its onset in or is otherwise related to service.

In formulating this opinion, the examiner should specifically address the May 1988 service treatment record in which the Veteran complained of having "dizzy spells" triggered by high stress and was assessed with dizziness secondary to anxiety.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

